A() 2453 (Rev. 09/1 l) judgment in a Criminal Case
Sliect l

UNITED STATES DisTRiCT CoURT

District of Columbia
uNiTED sTATEs oF AMERICA § JUDGMENT lN A CRIMINAL CASE
v. )
BRYAN KE'TH WR'GHT § case Number; 12-cR-00041 (ABJ)
§ usm Nu»nber; 46453-083
) Jonathan Jeffress

Defendant`s Attorney

THE DEFENI)ANT; F I I_ E 

Mplcadcd guilty to count(s) Or'le (‘l) Of the |ndictmenl. le l 5  n

[:l pleaded nolo contendere to count(s) ‘ _, j g 1 _
which was accepted by the court ['_(l']'§:;‘si %rsihn'$ljl_"§l_ &t BSEKV|UDT§?JV
e isnc o 0um ia

l:| was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Section Nature of Offense Offense Ended Count
18:2113(3) Bank Robbery 12/9/2011 y 1
The defendant is sentenced as provided in pages 2 through _6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
l:] The defendant has been found not guilty on count(s)

l:l Count(s) **_ l:l is E are dismissed on the motion ofthe United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until_all f`ines, restitution,_costs, and special assessments imposed lay thisjudgment are fu ly paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

_January 16, 2013
Da\e lniposition of judgment

Sfgna ufe(olfjudlfe 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l2(g).

g The court determined that the defendant does not have the ability to pay interest and it is ordered that;
w the interest requirement is waived for the l:l fine g restitution

I___l the interestrequireinent forthe |:l fine l:] restitution is modified as follows:

* Fiiidiiigs for the total amount oflos_ses are re%uired under Chapters l09A, l |O, l 10A, and 1 13A ofTitle 18 for offenses committed on or after
September 13, 1994, but before April 23, 199 .

~' A() 2:1513 (Rev 09/1 l) judgment in a Criminal Casc
Sheet 6 - Schcdule ofPayments

Judgment-Page 6 _ of 6

DEFENDANT: BRYAN KE|TH WR|GHT
CASE NUMBER: 'l2-CR-0O041 (ABJ)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A Q( Lump sum payment of $ 3000 due immediately, balance due
§ riot later than _ , or
in accordance § C, § D, § E, or d F below; or

B § Payment to begin immediately (may be combined with § C, § D, or § F below); or

C § Paymerit in equal * (e.g., weekly', monthly quarler/y) installments of S over a period of
iw_ _ (e.g., months or y@ars), to commence w W__ (e,g., 30 or 60 days) after the date of this judgment; or
D § Payment in equal (e.g, tt»eek/_y, rrionthly, quarzer/y) installments of $ over a period of
__ (e.g, months or years), to commence (e g. 30 or 60 o'ays) after release from imprisonment to a

term of supervision; or

E § Payment during the term of supervised release will commence within (e,g., 30 or 60 days) after release from
imprisonment. The couit will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ij Special instructions regarding the payment of criminal monetary penalties:

The special assessment is immediately payable to the C|erk of the Court for the U.S. District Court, District of
Co|umbia. Within 30 days of any change of address, the defendant shall notify the C|erk of the Court of the
change until such time as the financial obligation is paid in full.

_Unle_ss the court has expre_ssl ordered otherwis_e, ifthisjudgment imposes imprisonment, ayment ofcriminal monetary penalties is due durinO
imprison_m_ent. All crimina moneta penalties, except those payments made througfi the Federal Bureau of Prisons’ inmate Fiiiancia
Responsibility Pi'ogram, are made tot e clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imp0sed.

ij Joint and Several

Defeiidant and _Co-Defend_ant Names and Case Numbers (mc/udz'ng dej&»ndonz number/, Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

l:] The defendant shall pay the cost of prosecution.
§ The defendant shall pay the following court cost(s):

[l The defendant shall forfeit the defendant’s interest in the following property to the United Statcs:

Payments shall be applied in the following order: (1? _assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) pena ties, and (8) costs, including cost of prosecution and court costs.